 LAUNDRY, CLEANING & LINEN WORKERS UNION11CONCLUSIONS OF LAW1.Architectural and Engineering Guild, Local 66, American Federation of Tech-nical Engineers, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.2.All technical engineering employees of Respondent's engineering department initsNew York operation including estimators, technical clerks, designers, draftsmen,listers, schedulers, hardware coordinators, and other technical engineering employeesdoing similar work regardless of assigned classifications, excluding all other employ-ees, specifically office clerical employees, production employees, salesmen, mechanics,teamsters, guards, and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9(b) ofthe Act.3.All technical engineering employees of the Respondent's engineering depart-ment in its Scranton, Pennsylvania, plant, including draftsmen, designers, listers,schedulers, hardware coordinators, leadmen (also known as squad leaders whoseduties are strictly in the technical direction of technical engineering employees)and blueprint operators, and other technical engineering employees doing similarwork regardless of assigned title or classification excluding all other employees andspecifically office clerical employees, production employees, mechanics, teamsters,guards, and supervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.4.On July 5, 1956, and January 7, 1957, respectively, and at all times thereafter,Local 66 has been and still is the majority representative of the employees in theabove-described appropriate units for purposes of collective bargaining in respect torates of pay, wages, hours of employment, or other conditions of employment.5.Respondent has failed to perform its obligation to bargain in good faith withLocal 66 in and since January 1957, as to each bargaining unit, and has violatedSection 8(a)(5) and (1) of the Act by the following conduct:(a) Insisting that shop stewards be chosen from among "senior" employees andthatLocal 66 give union withdrawal cards to employees promoted to positionsoutside the aforementioned units.(b) Promising and granting unilateral wage increases and other changes in work-ing conditions during a certification year and otherwise while Local 66 was thestatutory bargaining representative.(c)Bargaining directly with employees during a certification year and otherwisewhile Local 66 was the statutory bargaining representative and offering employeesbetter terms than those it offered to Local 66.(d)Questioning Local 66's representative status and refusing to recognize orotherwise negotiate with Local 66 during a certification year and otherwise whileLocal 66 was the statutory bargaining representative.(e)Urging, aiding, and inducing employees by promises and grants of economicbenefits, to renounce Local -66 and also to affiliate with a rival organization to Local66 during a certification year and otherwise while Local 66 was the statutory bar-gaining representative and also permitting and assisting in such activities duringworking hours.6.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Laundry, Cleaning&Linen Workers Union,Local 218, Laundry,Dry Cleaning&Dye House Workers International UnionandApex Linen Service of Chattanooga.Case No. 10-CC-435.April 5,1960DECISION AND ORDERUpon charges duly filed on October 9, 1959, by Apex Linen Serviceof Chattanooga, herein called Apex, against Laundry, Cleaning &LinenWorkers Union, Local 218, Laundry, Dry Cleaning & Dye127 NLRB No. 5. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDHouse Workers International Union, herein called the Respondent,the General Counsel for the National Labor Relations Board by theRegional Director for the Tenth Region, issued a complaint allegingthat the Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8(b)(4) (A) and (B) and Section 2(6) and (7) of the Act. Copies of thecomplaint, charge, and notice of hearing were duly served upon theRespondent and Apex.With respect to the unfair labor practices, the complaint alleged insubstance that since on or about October 9, 1959, the Respondent hasinduced and encouraged employees of certain named customers ofApex and of other employers to engage in strikes or concerted refusalsin the course of their employment to use, manufacture, process, trans-port, or otherwise handle or work on any goods, articles, materials, orcommodities or to perform any services with objects of forcing or re-quiring the said employers and persons to cease doing business withApex, and to require Apex to recognize or bargain with Respondentas the collective-bargaining representative of the employees of Apex,although Respondent has not been certified as the collective-bargain-ing representative of said employees pursuant to the provisions ofSection 9 of the Act. On November 9, 1959, the Respondent filed ananswer denying the material allegations of the complaint and assert-ing affirmatively that it had engaged in "informational picketing"which is protected by the first amendment to the United StatesConstitution.Between December 18, 1959, and January 7, 1960, all parties enteredinto a stipulation waiving a hearing before a Trial Examiner andthe issuance of an Intermediate Report and Recommended Order,and submitting the case directly to the Board for findings of fact,conclusions of law, and order on a record to consist entirely of thecharge, complaint, and notice of hearing, answer, and a "Stipulationof Facts" with appended exhibits, including particularly a copy ofthe transcript of proceedings entitled "Walter C. Phillips, RegionalDirector,N.L.R.B., 10th Region vs. Laundry, Cleaning and LinenWorkers International Union, Local 218, Civil Action No. 3511(Chattanooga)," in the United States District Court for the EasternDistrict of Tennessee, Northern Division, at Knoxville, Tennessee.On January 22, 1960, the Board approved the stipulation andgranted the motion of the parties transferring the case to, and contin-uing it before, the Board.Thereafter the Respondent filed a motionrequesting dismissal of the complaint and a supporting brief.TheGeneral Counsel also filed a brief.For the reasons stated herein-after, the motion is denied. LAUNDRY, CLEANING & LINEN WORKERS UNION13Upon the basis of the stipulation, and from the entire record in thecase, the Board 'makes the following:FINDINGS OF FACTI.Apex is a Tennessee corporation having its principal office andplace of business in Chattanooga, Tennessee, where it is engaged inthe linen rental business. Its annual business is about $400,000, ofwhich approximately $80,000 represents business done outside theState of Tennessee.We find that Apex is engaged in commerce within the meaning ofthe Act and that it will effectuate the policies of the Act to assertjurisdiction herein.2II.Laundry, Cleaning & Linen Workers Union, Local 218, Laun-dry, Dry Cleaning & Dye House Workers International Union, is alabor organization within the meaning of Section 2(5) of the Act.III. The facts :About August 15,1959, Respondent demanded that Apex recognizeit as collective-bargaining representative of Apex's production andmaintenance employees.Respondent has never been certified as suchrepresentative.Apex refused the request insisting upon a Board-conducted election to determine the question of majority.Sinceabout September 15, 1959, Respondent has been picketing Apex'spremises because of the latter's refusal to extend recognition.From about October 1, 1959, in furtherance of the dispute withApex, Respondent requested Carter's Restaurant, Johnson's One StopMotor Center, Haygood's Barber Shop, Kathryne Parker's HairStyling Salon, Ellis' Restaurant, Nick's Liquor Store, Frye's Restau-rant, Grey's Fish Market, Kaset's Restaurant, Majestic Restaurant,Gillespie Grocery, and other customers of Apex to cease using thelinen services provided by Apex.From about October 9, 1959, Respondent picketed the premises ofCarter's, Johnson's,Haygood's, Ellis', Nick's, Frye's, Kaset's, andother customers of Apex with picket signs containing the followinglegend :INFORMATIONAL ONLYTAKE ONE OF OUR HANDBILLS 3THANKSLAUNDRY, CLEANING & LINEN WORKERSINTERNATIONAL UNION, LOCAL 2181Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Leedom andMembers Rodgers and Jenkins].a Siemens Mailing Service,122 NLRB 81.s One of the handbills reads : "Informational OnlyThisfirm is usingproducts ofAPEX LINEN SERVICEwhich has a labor dispute with Laundry, Cleaning and LinenWorkers' International Union Local '218 "The wording of this handbill was subsequently 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDBecause of a conflict with a city ordinance, Respondent ceased dis-tributing the handbills and from October 21, 1959, began picketingpremises of customers of Apex with a picket sign reading as follows :INFORMATION ONLYTHIS FIRM IS USING PRODUCTSOFAPEX LINEN SERVICESWHICH HAS A LABOR DISPUTE WITHLAUNDRY, CLEANING & LINEN WORKERSINTERNATIONAL UNION, LOCAL 218Picketing was conducted in front of the entrances ato the establish-ments and could be observed by employees of the customer being pick-eted as well as by employees of suppliers of the customer. In severalinstances, employees of suppliers observing the picket line refusedto make deliveries.However, during all times material herein, therewas no work stoppage by the employees of any of the customerspicketed.Respondent admitted that one of the objects of its picketing wasto persuade customers of Apex to cease using the latter's services.When a customer agreed to switch his business to a union-approvedlinen supply house, the picketing of that establishment ceased.DiscussionThe General Counsel asserts that by the foregoing picketing anddistribution of leaflets, Respondent induced and encouraged employeesof secondary employers to engage in a strike or refusal to performservices for the proscribed objectives of forcing customers of Apexto cease doing business with that firm and forcing Apex to recognizeRespondent as bargaining representative of its employees.Respond-ent contends that the picketing in which it was engaged was for thepurpose only of publicizing its dispute with Apex to the generalpublic and to Apex's customers and that at no time were the employeesof any employer picketed, induced, or encouraged to engage in con-certed refusals of any kind in the course of their employment.Respondent admits that one of the objects of the picketing was tobring economic pressure upon customers of Apex to induce or en-courage them to cease doing business with Apex.Another object ofthe picketing, it is plain and we find, was to force Apex to recognize orbargain with Respondent, although the latter had never been certifiedas the representative of Apex's employees.The sole question, there-fore, is whether by its picketing Respondent induced or encouragedincorporated on a picket sign.The second handbill recounts the alleged grievances ofRespondent against ApexIt appears to solicit the support of customers of Apex againstthat company. LAUNDRY, CLEANING &LINEN WORKERSUNION15employees of secondary employers to engage in a strike or concertedrefusal to perform services.The question must be answered in theaffirmative. In the recentPerfection Mattresscase,4 involving factssubstantially identical with those in the present case, the Board ma-jority said :The Board has held, with court approval, that conduct consistingof picketingnecessarily invites employees to make common cause with thethe strikers . . . irrespective of the literal appeal of thelegends on the picket signs 3 Its very purpose . . . is toexert influences,as the Supreme Court has recognized.'And directing the printedappeal to the consumer, in our opinion, does not negate those in-fluences.It is sufficient that the necessary effect of the picketingis to induce employees to engage in a work stoppage.5The Boardmade clear its view of common entrance picketing inSouthernService Company, Ltd.,'where it held that such picketing violatesSection 8 (b) (4) (A) of the Act by reason of the implicit appeal tothe employees of the retail stores who are employed by employerswho are not parties to the labor dispute. In that case, the noticewhich was originally directed to "the public" was later changed to"Notice to Patrons."The foreseeable consequence, or stateddifferently, the natural or probable result, of picketing at anentrance used in part by employees is to induce a strike... .The fact that picketing may not be successful in inducing awork stoppage is not controlling on the question of whether thepicketing is violative of Section 8 (b) (4) (A) of the Act.That awork stoppage did not occur does not in any way detract from thefact that the picketing activity had as its necessary effect theinducing and encouraging of employees to engage in a workstoppage in violation of Section 8(b) (4) (A).3 Laundry,Linen Supply d Dry Cleaning Drivers Local No, 928, et at.(SouthernService Company,Ltd ),118 NLRB 1435, 1437,enfd. 262 F.617 (C.A. 9).4Hughes v Superior Court,339 U S 460.r Dallas General Drivers,Warehousemen&Helpers, Local No. 745,AFL-CIO(AssociatedWholesale Groce)y of Dallas,Inc ),118 NLRB1251, enfd.264 F 2d642 (CA 5).9 Sup? a.The correctness of the observation, based upon general experience,that picketing tends to induce work stoppages by employees regard-less of the legend on the picket sign is proved by a number of incidentsin this case.Thus, a driver for a beer company refused to make adelivery to Gillespie Grocery, a customer of Apex, while a picket was4UnitedWholesale andWarehouse Employees,Local 261,Retail,Wholesale andDepartment Store Union,AFL-CIO (PerfectionMattress &Spring Company),125 NLRB520(Members Bean and Fanning dissenting ) 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDcarrying the "INFORMATION ONLY" sign in front of the grocerypremises, because "I am not supposed to cross a picket line."A driverfor a biscuit company also refused to cross the picket line in front ofGillespie'"s in order to make a delivery until assured by the shippingclerk for his company that it was proper for him to do so.A driver-salesman for a milk and ice cream distributor passed up a delivery atKaset's Restaurant, another customer of Apex, because of the pres-ence of a picket in front of that establishment carrying the "INFOR-MATION ONLY" sign.Under all the circumstances, we find that by picketing at thepremises of the retail customers of Apex, the Respondent has inducedor encouraged employees of th`e retail establishments and of other em-ployers to engage in a strike or a concerted refusal to perform serviceswith objects of (a) forcing or requiring the retail establishments tocease doing business with Apex, and (b) forcing or requiring Apexto bargain with Respondent as the representative of Apex's employeesalthough Respondent has never been certified as the representative ofsuch employees under the provisions of Section 9, thereby violatingSection 8(b) (4) (A) and (B) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the Respondent set forth above, occurring inconnection with Apex and its customers, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Apex Linen Service of Chattanooga is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent, Laundry, Cleaning & Linen Workers Union, Local218,Laundry, Dry Cleaning & Dye House Workers International,Union, is a labor organization within the meaning of Section 2(5) ofthe Act.3.By inducing and encouraging the employees of Carter's Restau-rant, Johnson's One Stop Motor Center, Haygood's Barber Shop,Kathryne Parker's Hair Styling Salon, Ellis' Restaurant, Nick'sLiquor Store, Frye's Restaurant, Grey's Fish Market, Kaset's Restau- LAUNDRY, CLEANING & LINEN WORKERS UNION -17rant,Majestic Restaurant, Gillespie Grocery, and other employersexcept Apex, to engage in concerted refusals in the course of theiremployment to perform services for their respective employers withobjects of forcing or requiring such employers to cease doing businesswith Apex Linen Service of Chattanooga and to force and requireApex Linen Service of Chattanooga to recognize or bargain withRespondent as the representative of its employees, although Respond-ent has never been certified as the representative of such employeesunder the provisions of Section 9, Respondent has engaged in unfairlabor practices within the meaning of Section 8(b) (4) (A) and (B)of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the Act, as amended, the National Labor Relations Board herebyorders that Respondent, Laundry, Cleaning & Linen Workers Union,Local 218, Laundry, Dry Cleaning & Dye House Workers Interna-tional Union, Atlanta, Georgia, its officers, representatives, successors,agents, and assigns, shall:1.Cease and desist from engaging in, or inducing or encouragingthe employees of Carter's Restaurant, Johnson's One Stop MotorCenter,Haygood's Barber Shop, Kathryne Parker's Hair StylingSalon,Ellis'Restaurant, Nick's Liquor Store, Frye's Restaurant,Grey's Fish Market, Kaset's Restaurant, Majestic Restaurant, Gilles-pieGrocery, and other employers except Apex Linen Service ofChattanooga, to engage in, a strike or a concerted refusal in thecourse of their employment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles, materials, or com-modities or to perform any services, where an object thereof is to forceor require the-said,employers to cease doing business with Apex LinenService of Chattanooga, or to force or require Apex Linen Service ofChattanooga to recognize or bargain with Respondent unless Re-spondent has been certified as the representative of such employeesunder the provisions of Section 9 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at the offices and meeting halls of Respondent in Atlanta,Georgia, and at Chattanooga, Tennessee, if it has any, copies of thenotice attached hereto marked "Appendix." ICopies of said notice,to be furnished by the Regional Director for the Tenth Region, shall,after being duly signed by Respondent, be posted by it immediatelyupon receipt thereof, and be maintained by it for a period of 60 con-5 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."560940-61-vol. 127-3 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecutive days thereafter in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable stepsshall be taken by Respondent to insure that the notices are not altered,defaced, or covered by any other material.(b)Furnish to the Regional Director for the Tenth Region, signedcopies of the notice attached hereto marked "Appendix" for postingby Apex Linen Service of Chattanooga and the retail establishmentsreferred to above, they being willing, at places where they customarilypost notices to their employees.(c)Notify the Regional Director for the Tenth Region in writing,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith.APPENDIXNOTICE TO ALL MEMBERS OFLAUNDRY, CLEANING & LINENWORKERSUNION, LOCAL 218, LAUNDRY, DRY CLEANING&DYEHOUSEWORK-ERS INTERNATIONAL UNIONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National-LaborRelations Act, we hereby notify you that :WE WILL NOT induce or encourage employees of Carter's Restau-rant, Johnson's One Stop Motor Center, Haygood's Barber Shop,Kathryne Parker's Hair Styling Salon, Ellis' Restaurant, Nick'sLiquor Store, Frye's Restaurant, Grey's Fish Market, Kaset'sRestaurant, Majestic Restaurant, Gillespie Grocery,and any otheremployer except Apex Linen Service of Chattanooga, to engagein a strike or a concerted refusal in the course of their employ-ment to use, manufacture, process, transport, or otherwise handleor work on any goods, articles, materials, or commodities or toperform any services, where an object thereof is to force or requirethe said employers to cease doing business with Apex LinenService of Chattanooga, or to force or require Apex Linen Serviceof Chattanooga to recognize or bargain with us as the representa-tive of the employees of Apex Linen Service of Chattanoogaunless we have been certified as the representative of such employ-ees under the provisions of Section 9 of the Act.LAUNDRY, CLEANING & LINEN WORKERS UNION,LOCAL 218, LAUNDRY, DRY CLEANING & DYEHOUSE WORKERS INTERNATIONAL UNION,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice-must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.